department of the treasury internal_revenue_service washington d c offic e of c h ief c o u n sel date number info release date uilc the honorable david mcintosh u s house of representatives washington d c attention ms krista kafer dear mr mcintosh this letter responds to your inquiry of date on behalf of your constituent has questions about the taxation of after-tax contributions upon distribution of benefits from the plan attached to letter is a letter of and a private_letter_ruling issued to the plan in date from june based upon the descriptions in these materials the plan appears to be a qualified_plan maintained by the that provides two separate benefits a pension provided by employer contributions an annuity provided from an account consisting of the participant’s after-tax contributions plus earnings after-tax contributions to a qualified_plan are not taxed upon distribution under the internal_revenue_code the code a participant’s after-tax contributions referred to here as the cost to a qualified_plan are not taxed upon distribution instead each distribution of benefits from such a plan includes a tax-free portion relating to the after-tax contributions for example for annuity payments a participant who makes after-tax contributions to a qualified_plan may exclude a portion of each payment from income as a recovery_of his or her cost this tax-free part of each payment is figured when the payments start and remains the same each year the rest of each payment is taxable similarly if a participant receives a nonannuity or nonperiodic_distribution he or she can prorate the distribution and exclude a portion of it from income as a recovery_of cost any unrecovered cost at the time of the participant’s death is deductible on the final income_tax return of the decedent for example one option under the plan is that a participant may elect to receive a monthly annuity benefit from his annuity account as well as a monthly pension benefit has suggested that we use his own benefit as letter says that as of date he wa sec_53 years old from the pension_plan an example the and entitled to retire immediately if he retires he will receive an annuity from the pension_plan if he elects to receive an annuity from his annuity account he will receive a total monthly annuity benefit of dollar_figure this amount is paid beginning at age for the remainder of his life for the first months dollar_figuretaxable and dollar_figureeach payment is equal to after-tax contributions dollar_figureby accordingly his cost is recovered over the months if before the payments are completed any unrecovered cost would be deductible on his final income_tax return of each payment will be of each payment will be nontaxable the nontaxable amount of divided dies a distributee can roll over the portion of the distribution that is treated as taxable as noted above when a participant makes after-tax contributions to a plan a portion of each nonperiodic_distribution is treated as a recovery_of cost in this case a distributee may roll over the portion that is treated as taxable for example if a participant in a qualified_plan receives a distribution of dollar_figure and dollar_figure of that distribution is treated as a nontaxable recovery_of cost then the participant may roll over up to dollar_figure to an individual_retirement_account thus the participant is treated as having rolled over only amounts out of the taxable_portion of the distribution other rules that allow for special tax treatment of distributions under some circumstances after-tax contributions can be treated as a separate contract and a distribution of these amounts can be fully excluded from income however in the june private_letter_ruling the internal_revenue_service concluded the annuity account in this plan is not a separate contract therefore his after-tax contributions are not to be treated as a separate contract and instead are taxed by the pro_rata recovery rules described above a special rule also applies for after-tax contributions contributed before to certain state retirement plans section sec_72 of the code and sec_1011a d of the technical_and_miscellaneous_revenue_act_of_1988 the date letter_ruling and the contributions to be paid to him tax-free letter indicate that this special rule allows pre-1987 form 1099-r is used to track distributions and unrecovered costs also asked how the unrecovered cost is tracked distributions from qualified_plans are generally reported to distributees on form 1099-r the total amount of the distribution for the year as well as the taxable_amount of the distribution are provided on the form if a total_distribution is made that is the entire balance of the account is distributed within one year the total employee contributions that may be recovered tax-free must be shown the form is also used when distributions are made to a beneficiary or to an estate upon the death of the participant i hope this information is helpful to you if you have additional questions or concerns please contact me at or rob walsh of my staff at not toll-free numbers sincerely alan tawshunsky acting assistant chief_counsel employee_benefits office of division counsel associate chief_counsel tax exempt government entities
